Citation Nr: 1717702	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  11-21 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression.

2.  Entitlement to service connection for depression.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a gastrointestinal disorder, to include gastroenteritis and irritable bowel syndrome.

4.  Entitlement to service connection for a gastrointestinal disorder, to include gastroenteritis and irritable bowel syndrome.

5.  Entitlement to service connection for fibromyalgia.

6.  Entitlement to a rating in excess of 30 percent for muscle tension headaches.

7.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).
 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her fiancé


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1991 to July 1997, including service in the Southwest Asia theater of operations from April to December 1996.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from April 2009 and September 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  As set forth above, the appellant's case is currently in the jurisdiction of the RO in Phoenix, Arizona.

In July 2016, the Board remanded the appeal for a videoconference hearing and in October 2016, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to service connection for depression and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2003 rating decision denied a claim of entitlement to service connection for depression and denied a petition to reopen entitlement to service connection for a gastrointestinal disorder to include chronic gastroenteritis and irritable bowel syndrome.

2.  The Veteran did not timely appeal the June 2003 rating decision and new and material evidence was not submitted within one year of notice of the rating decision.

3.  Evidence received since the June 2003 rating decision relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for depression and for a gastrointestinal disorder to include chronic gastroenteritis and irritable bowel syndrome, and raises a reasonable possibility of substantiating the claims.

4.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

5.  The Veteran's irritable bowel syndrome has persisted for at least six months at a degree of 10 percent or more.

6.  The Veteran's fibromyalgia has persisted for at least six months at a degree of 10 percent or more.

7.  For the entire period on appeal, the Veteran's service-connected muscle tension headaches have more nearly approximated very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The June 2003 rating decision denying entitlement to service connection for depression and denying a petition to reopen service connection for a gastrointestinal disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

2.  Evidence received since the June 2003 rating decision denying entitlement to service connection for depression and denying a petition to reopen service connection for a gastrointestinal disorder is new and material and the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156.

3.  The criteria for establishing service connection for irritable bowel syndrome have been met.  38 U.S.C.A. §§ 1110, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

4.  The criteria for establishing service connection for fibromyalgia have been met.  38 U.S.C.A. §§ 1110, 1117; 38 C.F.R. §§ 3.303, 3.317.

5.  The criteria for a rating of 50 percent, the maximum available, for muscle tension headaches have been met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8045-8100 (2016).



	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

In this case, in June 2003, the RO denied the Veteran's claims of entitlement to service connection for depression and denied a petition to reopen entitlement to service connection for chronic gastroenteritis.  The Veteran did not appeal the decision nor did she submit new and material evidence within the one-year appeal period.  Therefore, these denials became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Depression

In denying entitlement to service connection for depression, the RO found that the service treatment records did not show evidence of a depressive condition and there was no evidence that depression had been caused or aggravated by military service.  At the time of the rating decision, there were private medical records showing current diagnoses of depression but no evidence relating that condition to service.  As discussed below, the evidence received since the June 2003 denial includes a November 2016 nexus opinion from a private medical provider, relating her depression to her service-connected headache disability.  As this evidence relates to the basis of the prior denial and raises a reasonable possibility of substantiating the claim, the evidence is new and material and reopening of the claim for entitlement to service connection for depression is therefore warranted.


Gastrointestinal Disorder

In denying the petition to reopen entitlement to service connection for chronic gastroenteritis, the RO found that new and material evidence had not been submitted since an unappealed December 1997 rating decision denying entitlement to service connection for chronic gastroenteritis.  The June 2003 rating decision noted that no evidence relating in-service gastroenteritis to her current gastrointestinal complaints had been received since the December 1997 rating decision.  The December 1997 rating decision had denied service connection because although service treatment records showed acute episodes of gastroenteritis, these had resolved and there was no evidence linking those episodes to her gastritis.

Although the June 2003 rating decision denied a petition to reopen "entitlement to service connection for chronic gastroenteritis," the scope of the denial included service connection for irritable bowel syndrome even though there was no such diagnosis at that time.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-8 (2009) (the scope of a claim is based at least in part on the Veteran's lay description and the reasonable expectations of the non-expert claimant).  In attempting to reopen the December 1997 rating decision, in a July 2001 statement, the representative stated that "Chronic gastroenteritis is now covered under 38 C.F.R. § 3.317(10) and is presumptive...This vet has been [diagnosed] with Irritable Bowel [Syndrome] at Hillsboro Clinic showing continuity of symptoms."  At the time of the June 2003 rating decision, however, while a June 2001 treatment record from Hillsboro Clinic showed a diagnosis of gastroenteritis, there was no evidence of a current diagnosis of irritable bowel syndrome.  For example, an August 2001 treatment record from Hillsboro Clinic shows that although the Veteran was there to "discuss headaches and possible [G]ulf [W]ar [S]yndrome" and self-reported having "irritable bowel," there was no diagnosis of irritable bowel syndrome.  Similarly, a November 2011 private physical therapy record shows only a self-report of irritable bowel syndrome.

As discussed below, the evidence received since the June 2003 denial includes a number of private medical records showing continuous treatment for diagnosed irritable bowel syndrome.  There is also a November 2016 positive nexus opinion from a private medical provider relating her irritable bowel syndrome to fibromyalgia.  As this evidence relates to the basis of the prior denial and raises a reasonable possibility of substantiating the claim, the evidence is new and material and reopening of the claim for entitlement to service connection for a gastrointestinal disorder, to include gastroenteritis and irritable bowel syndrome is therefore warranted.

Finally, the Board notes that new and material evidence was received within one year of the April 2009 rating decision which denied service connection for irritable bowel syndrome.  38 C.F.R. § 3.156(b).  As such, although the September 2010 rating decision appeared to conclude that the April 2009 rating decision had become final, it had not.  Id.

Service Connection

Service connection for chronic, undiagnosed illness (or a medically unexplained chronic multisymptom illness such as fibromyalgia, chronic fatigue syndrome, or functional gastrointestinal disorders) arising from service in Southwest Asia during the Gulf War may be established under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Under those provisions, service connection may be established for objective indications of a chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more before December 31, 2021; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 81 Fed. Reg. 71382-84 (Oct. 17, 2016) (extending the presumptive period for compensation for Gulf War veterans from December 31, 2016 to December 31, 2021).  To fulfill the requirement of chronicity, the illness must have persisted for six months.  38 C.F.R. § 3.317.

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  Id.

Compensation shall not be paid under this section, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The Veteran in this case contends that she had qualifying service in the Southwest Asia theater of operations.  While her DD-214 shows that she had she had no foreign service, it does show that she had approximately one year and three months of sea service with her last duty assignment being on the USS Camden AOE 2.  A July 2001 VA request to the Records Management Center for evidence of active service in Southwest Asia shows that in September 2011, the Records Management Center responded, "SWA Deployed Arabian/Gulf 96 Apr 24-96 Dec 15."  As the Southwest Asia theater of operations includes the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, and the Red Sea, see 38 C.F.R. § 3.317(e)(2), the Board finds this sufficient to establish qualifying service in Southwest Asia theater of operations.  Accordingly, if the Veteran can also establish that fibromyalgia and/or irritable bowel syndrome became manifest to a degree of 10 percent or more for at least six months and are not attributed to a known clinical diagnosis, those claims may be granted.

Gastrointestinal Disorder

Private treatment records from Dr. Mashburn from September 2008 to November 2012 show regular treatment for irritable bowel syndrome which included symptoms of abdominal pain and chronic diarrhea; an October 2008 letter from Dr. Mashburn indicates that he has been treating her for irritable bowel syndrome; and at an October 2009 VA examination, the Veteran reported diarrhea alternating with constipation, which she treated with Imodium, as well as lower abdominal pain with lots of gas.  The examiner there noted a medical history of monthly constipation; persistent diarrhea several times weekly but less than daily; and moderate daily intestinal pain.  The examiner's diagnosis was irritable bowel syndrome.

Diagnostic Code 7319, applicable to irritable colon syndrome, provides for a 10 percent rating where there are moderate symptoms such as frequent episodes of bowel disturbance with abdominal distress.  38 C.F.R. § 4.114 (2016).  The Veteran's symptoms of irritable bowel syndrome described above may appropriately be characterized as involving at least frequent episodes of bowel disturbance with abdominal distress.  The evidence above also shows that such symptoms have persisted for more than six months.  Hence, unless there is affirmative evidence that her irritable bowel syndrome was not incurred in service, the claim will be granted.

In this regard, the Board acknowledges that the October 2009 VA examiner provided a negative nexus opinion; however, the question posed to the examiner was whether the Veteran's irritable bowel syndrome was related to her in-service treatment for gastroenteritis.  The examiner responded that the Veteran's isolated incidences of gastroenteritis were unrelated to her irritable bowel syndrome because the episodes of gastroenteritis all resolved spontaneously during service.  The Board does not find this to constitute affirmative evidence that irritable bowel syndrome was not incurred in service.  Irritable bowel syndrome is a distinct medical diagnosis from gastroenteritis, a known clinical diagnosis, and the examiner's opinion addresses only the narrow question of whether the one is related to the other; the opinion does not address the separate question of whether the Veteran's irritable bowel syndrome may be related to her service in Southwest Asia.  Thus, since the Veteran has met the specific criteria applicable to medically unexplained chronic multisymptom illness, service connection for irritable bowel syndrome is granted.

Fibromyalgia

At the October 2009 VA examination, the Veteran reported generalized aching in joints and stiffness, which she treated with medications.  The examiner noted that she took 30 mg daily of Cymbalta, 75 mg bid diclofenac, and 75 mg bid of pregabalin and that continuous medication was required for control of her fibromyalgia.  Her symptoms of widespread musculoskeletal pain were constant and affected both the right and left sides of the body, both above and below the waist, and both the axial skeleton and the extremities.  The examiner's diagnosis was fibromyalgia.  In addition, private treatment records from Dr. Shergy from April 2011 to May 2013 show ongoing treatment for fibromyalgia.

Diagnostic Code 5025, applicable to fibromyalgia, provides for a 10 percent rating where there is widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms that require continuous medication for control.  Widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  38 C.F.R. § 4.71a (2016).  The Veteran's symptoms of fibromyalgia described above may appropriately be characterized as involving at least widespread musculoskeletal pain and tender points requiring continuous medication for control.  The evidence above also shows that such symptoms have persisted for more than six months.  Hence, unless there is affirmative evidence that her fibromyalgia was not incurred in service, the claim will be granted.

In this regard, the Board acknowledges that the October 2009 VA examiner provided a negative nexus opinion; however, the question posed to the examiner was whether the Veteran's fibromyalgia was related to her in-service treatment for low back pain/spasms, right wrist pain, or costochondritis.  The examiner responded that the Veteran's fibromyalgia was not related to these in-service incidents because these episodes were self-limiting and not diagnostic or compatible with a diagnosis of fibromyalgia.  The Board does not find this to constitute affirmative evidence that fibromyalgia was not incurred in service.  As above, the examiner's opinion addressed only the narrow question of whether fibromyalgia was related to isolated musculoskeletal injuries rather than the separate question of whether the Veteran's fibromyalgia may be related to her service in Southwest Asia.  Hence, since the Veteran has met the specific criteria applicable to medically unexplained chronic multisymptom illness, service connection for fibromyalgia is granted.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

The Veteran's muscle tension headaches are currently evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8045-8100 (2016).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  The hyphenated diagnostic code in this case indicates that traumatic brain injury under Diagnostic Code 8045 is the service-connected disability and that migraine headache under Diagnostic Code 8100 is the residual disability.

The Veteran's muscle tension headaches have been rated as 30 percent disabling since 2001.  The present appeal arises from a claim dated April 2009.  Under Diagnostic Code 8100, a 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Migraine headaches manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent disability rating.  Id.

VA regulations do not define "prostrating."  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

VA regulations also do not define "economic inadaptability."  However, nothing in Diagnostic Code 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

In this case, the Board finds that a 50 percent rating is warranted for the entire period on appeal.

A June 2008 Family and Medical Leave Act (FMLA) form filled out by Dr. Mashburn indicates that her headaches were likely to occur about three times per month for a duration of one day or less per episode and in June 2008, her employer, the State of Alabama Department of Veterans Affairs, granted her FMLA retroactive from July 2007 through July 2009.  A March 2009 letter from the State of Alabama Department of Veterans Affairs indicates that she resigned effective April 2009.

An April 2009 private treatment record shows that the Veteran reported chronic moderate to severe headaches of about two to four hours each, approximately 15 times per month.  With her headaches she experienced associated light and sound sensitivity, nausea, vomiting, and aggravation with movement.  Subsequent private treatment records dated from June and September 2009 show that she continued to experience about 15 headaches per month.

At the October 2009 VA examination, the Veteran reported that the headaches would start in the back of her head and radiate out to the front and down her neck with stiffness in the shoulders.  She reported that light, smells, and sound bothered her during the headaches, which occurred about twice a week.  She used Relpax with good response and which enabled her to do her ordinary activities.  The examiner noted that she also used eletriptan as needed with good response, as well as topiramate, pregabalin, and Lortab as needed.  The examiner estimated that she experienced migraines weekly during the past 12 months and that although the attacks were not prostrating, the usual duration was longer than two days.

An April 2011 private treatment record shows that the Veteran continued to experience about 15 headaches per month, including one to three mild headaches of about one to three hours duration and five moderate to severe headaches lasting one to two days.

In an August 2012 correspondence, the Veteran's spouse reported that since he met the Veteran in 2005, she had about one to three headaches per week which severely limited her ability to work at her job since the headaches would require her to go to bed for a few hours to sleep it off.  He added that she had used FMLA and that after she left her job at the Alabama Department of Veterans Affairs, she got a new job but later lost it in February 2012.

At a February 2013 VA examination, the Veteran reported experiencing severe occipital headaches one to three times per week lasting one to two days.  The examiner noted that she took metoprolol and Topamax as well as oxycodone and Relpax.  She experienced pain on both sides of the head, nausea, vomiting, and sensitivity to light and sound.  Typical headache pain would last one to two days and was usually on both sides of the head.  The examiner noted that she had characteristic prostrating migraine attacks more frequently than once per month, which were very frequent, prostrating and prolonged attacks.  The examiner also noted that the headaches impacted her ability to work in that it prevented physical and sedentary labor during the time of the migraine.

At a September 2015 VA examination, the Veteran reported that she had been put back on Topamax the year before which she took every night and she used Relpax at least once a week.  She would typically get a migraine a few times per week.  Although she had been working full time at the Prescott VA as a social worker, if she got a headache at work, she would usually take Tylenol until she could get back home to take prescription medication since the Relpax made her slower and affected her driving.  If she woke up feeling that a migraine was coming on, she would not carpool in case she needed to leave her job early.  She typically missed two or three days a month.  If she is at home, she takes her Relpax and goes to sleep.  The examiner noted that her symptoms included pain on both sides of the head, nausea, vomiting, and sensitivity to light and sound.  The typical duration of headache pain was one to two days which occurred on both sides of the head.  The examiner estimated that she had characteristic prostrating migraine attacks once every month but the examiner indicated that her migraines were not productive of severe economic inadaptability and did not affect her ability to work.

At the October 2016 hearing, the Veteran reported that her headaches were unpredictable and severe and that she had gone to the emergency room three times in January.  She reported that she is on a flexible work schedule to accommodate her headaches, had used FMLA as well as 120 hours of sick leave for her headaches in the prior year alone.  She further reported that on average she has to either leave work or not go into work approximately two to three times per week and that the severity of her headaches has been about the same for the last three to four years.

Based on the evidence of record, the most pertinent of which is discussed above, the Board finds that the Veteran's symptoms have more nearly approximately the criteria for a 50 percent rating for the entire appeal period.  Significantly, the February 2013 VA examiner noted that she experienced very frequent prostrating and prolonged migraine attacks of a duration of one to two days, which prevented physical and sedentary labor.  Although the September 2015 VA examiner checked a box indicating that she had characteristic prostrating migraine attacks once every month which were not productive of severe economic inadaptability, the Veteran has reported that her headaches occur a few time per week and has stated that she frequently has to leave work early, take annual or sick leave, or use FMLA.  She has provided evidence corroborating these claims, including statements from her spouse and private medical records.  Similarly, although the October 2009 VA examiner indicated that her attacks were not prostrating, he noted that she experienced about four headaches per month of a duration of longer than two days and documents predating this examination show that she was granted FMLA for her headaches.  In addition, private treatment records around this time indicate that she experienced moderate to severe headaches approximately 15 times per month which appear to have contributed to her resignation from her job with the Alabama Department of Veterans Affairs.  In sum, the Board finds that throughout the period on appeal, the Veteran's muscle tension headaches have more nearly approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Accordingly, a 50 percent rating, the maximum schedular rating available, is warranted for the entire period on appeal. 


ORDER

The application to reopen the claim of entitlement to service connection for depression is granted.

The application to reopen the claim of entitlement to service connection for a gastrointestinal disorder, to include gastroenteritis and irritable bowel syndrome is granted.

Entitlement to service connection for irritable bowel syndrome is granted.

Entitlement to service connection for fibromyalgia is granted.

A rating of 50 percent, and no more, for muscle tension headaches is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

Depression

The Veteran further contends that her depression is secondary to service-connected migraines and/or fibromyalgia.  Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. §  3.310(a).  The evidence shows that the Veteran in this case currently has depression and she is currently service connected for muscle tension headaches and, as discussed above, has been granted service connection for fibromyalgia.

In a November 2016 letter, Dr. Gladhart wrote that:
 
I have been [the Veteran's] medical provider since May 2016; we have been dealing with the symptoms of fibromyalgia bilaterally for both upper and lower trigger locations...We have also discussed her depression in relation to her medical conditions.  We have discussed depression and its ability to being linked in research to other medical conditions.  In my opinion, depression can more likely as not be related to her migraines as to her fibromyalgia.  Either medical condition can be either aggravated or secondary to the other.

Dr. Gladhart supported his conclusion with two citations.  The first was an excerpt from the Anxiety and Depression Association of America indicating that 20 percent of those who live with fibromyalgia also suffer from anxiety or depression.  The second was a link to an article on BMJ Open entitled, "The contribution of stress to the comorbidity of migraine and major depression: results from a prospective cohort study."  The abstract described the conclusion of the study to be that "Much of the apparent association between migraine and depression may be explained by stress."

While the first citation offers some limited support to the Veteran's claim, the second appears to undermine any link between migraines and depression.  Further, Dr. Gladhart's statement that depression "can" more likely as not be related appears speculative.  In light of the above, the Board finds that a VA examination and opinion, which have not yet been obtained, are required.

TDIU

In February 2013, during the pendency of the appeal, the Veteran submitted an application for a TDIU, claiming that her service-connected headache disability had rendered her too disabled to work beginning in February 2012.  The issue of entitlement to a TDIU has thus been raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Since the above grants of service connection and an increased rating may affect the resolution of this claim, the RO must first implement the Board's grants of service connection for irritable bowel syndrome and fibromyalgia, including assigning a disability rating and effective date, and 50 percent rating for headaches.  Then, after complete development and readjudication of the remanded service connection for depression claim, the AOJ should readjudicate the claim for TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination as to the etiology of depression and any other acquired psychiatric disorder.  All necessary tests should be conducted.  The claims file should be reviewed by the examiner.

The examiner should first diagnose all acquired psychiatric disorders.  Then, as to depression and any other diagnosed acquired psychiatric disorders, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that such disorder is related to or had its onset during the period of the Veteran's military service.

The examiner should also indicate whether it is at least as likely as not (50 percent probability or more) that any service-connected disability caused or aggravated (permanently made worse) depression or any other diagnosed acquired psychiatric disorders.  If aggravation is found, the examiner should describe the extent of aggravation with as much detail as possible.  If there is no evidence of aggravation, a rationale should also be provided for that conclusion.

A complete rationale should accompany any opinion provided.

2.  After completion of the above, the AOJ should determine if any additional development is warranted, particularly with regard to the TDIU claim, and if so, such development should be completed.

3.  After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and her representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


